Judgment modified as hereinafter stated, and as modified affirmed, without costs. The plaintiff sought an accounting; the defendant denied the plaintiff’s right thereto, and this issue was decided in favor of the plaintiff, who thereupon became equitably *771entitled to costs. The accounting then had should be considered an incident of the joint ventures and the expense thereof equally divided between the parties. Kelly, P. J., Rich, Jayeox, Kapper and Lazansky, JJ., concur. Settle order on notice.